Citation Nr: 1816587	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 2004.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. This appeal is now in the jurisdiction of the Phoenix, Arizona RO. 

In January 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the January 2018 Board hearing the Veteran's representative stated that there was medical documentation within the Cincinnati Veterans Affairs Medical Center reflecting a diagnosis of right knee bursitis. In his January 2011 notice of disagreement (NOD), the Veteran stated that he was currently seeking treatment at the Cincinnati VAMC. The record contains treatment records dating from June 2009 to November 2009 from the Cincinnati VAMC. It does not appear that any attempts were made to obtain updated treatment records following this NOD. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Therefore, these records must be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Furthermore, the Veteran testified that during the January 2010 VA examination he asked the examiner to stop flexing his knee because he was in pain, however, the examination report noted no objective findings of pain. Therefore, the opinion is inadequate to adjudicate the claim because it was not based on an accurate factual premise and a new VA examination must be obtained. See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, obtain all updated records of VA treatment the Veteran has received for his right knee condition, including any records from the Cincinnati VAMC.

2. After completing step 1, schedule the Veteran for an appropriate examination to determine the nature and likely cause of the Veteran's right knee condition.

The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

A) Identify any right knee condition by diagnosis. 

B) Is at least as likely as not (50 percent or greater probability) that the Veteran's right knee condition was caused by or related to active military service or events therein, including the injury documented in his service treatment records dated in November 2002.

The examiner should consider the Veteran's competent and credible statements that his right knee pain has continued since service.

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



